Citation Nr: 1208103	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO. 06-28 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for arthritis and gout of multiple joints. 

2. Whether new and material evidence has been received to reopen a claim for service connection for a cervical spine disorder, including cervical spondylosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Counsel



INTRODUCTION

The Veteran had active service from January 1971 until February 1972. 

This matter originally came before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which determined that new and material evidence had not been received to reopen clams for service connection for arthritis of all joints, to include a claim for chronic pain and gout referable, and for service connection for cervical spondylosis with ankylosis and disc space narrowing status post discectomy and fusion. 

This matter was previously before the Board in September 2010. The Board remanded the current claims for additional development. The Board directed the RO/AMC to obtain for the record copies of the Veteran's Social Security Administration (SSA) records and to provide appropriate notice to the Veteran regarding the claim to reopen with new and material evidence for the cervical spine claim. The RO/AMC has associated the requested records and appropriate notice has been provided.

The Board notes that in the September 2010 remand, the Board had indicated that the Veteran's current claim was on appeal from a January 2006 rating decision. The Board finds, however, that the February 2006 notice of disagreement (NOD) was received by VA within a year of the August 2005 rating decision. The Veteran did not indicate, in his February 2006 NOD, which rating decision he was disagreeing with. Given the ambiguity of the matter, the Board is considering it to be a timely NOD with regards to the August 2005 rating decision. 

The Board also notes that although the August 2005 rating decision also included denials of various other claims made by the Veteran, the February 2006 NOD only referred to the Veteran's claims for arthritis and the cervical spine. As such, those are the only claims currently before the Board. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. The Virtual VA system does show that additional VA medical records have been associated with the claims file following the issuance of the October 2011 supplemental statement of the case. VA associated these records to the virtual claims file without a waiver of the Veteran's right to have the evidence considered as an initial matter by the RO. See 38 C.F.R. §19.9. The Board finds, however, that those documents are not pertinent to the present claims and consist of records of treatment for disorders other than the currently claimed disorders. The Board finds that the new evidence need not be considered by the RO prior to this appellate review.  


FINDINGS OF FACT

1. By way of a March 2003 rating decision, the RO denied a claim to reopen the previously denied claim for service connection for chronic back pain with muscle spasms, disc narrowing and spurring, to include cervical spondylosis and disc disease. The RO found that the evidence did not show that the claimed condition was incurred in or aggravated by service and that there was no link between service and the current condition. 

2. The evidence associated with the claims file since the March 2003 rating decision does not relate to an unestablished fact necessary to substantiate the claim for service connection for a cervical spine disorder. 

3. By way of a December 2004 rating decision, the RO denied a claim to reopen a previously denied claim for service connection for arthritis of all joints, to include chronic pain and gout. The RO found that the new evidence did not establish that the Veteran had the claimed conditions during service or within one year of his discharge from service. 

4. The evidence associated with the claims file since the last final denial in December 2004 does not relate to an unestablished fact necessary to substantiate the claim for service connection for arthritis and gout of multiple joints. 
  
CONCLUSIONS OF LAW

1. The March 2003 rating decision is the last final decision regarding the issue of entitlement to service connection for a cervical spine disorder. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2. Evidence received since the March 2003 rating decision is not new and material; the claim of entitlement to service connection for a cervical spine disorder is not reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3. The December 2004 rating decision is the last final decision regarding the issue of entitlement to service connection for arthritis and gout of multiple joints. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

4. Evidence received since the December 2004 rating decision is not new and material; the claim of entitlement to service connection for arthritis and gout of multiple joints is not reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim. Proper notice will inform the Veteran of what evidence VA will seek to provide, and what evidence the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1) (2011). Quartuccio v. Principi, 16 Vet. App. 183 (2002). This notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Further, this notice must include information regarding the disability rating and effective date for the award of benefits if service connection is awarded. Id. at 486. 

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication. See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). Under Sanders, VA bore the burden of proving that such an error did not cause harm. Id. 

However, in Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the U.S. Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA. Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis. Id. As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

In claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought. Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial. 

In this case, the notice letter provided to the Veteran in October 2005 included the criteria for reopening a previously denied claim and the criteria for establishing service connection for arthritis and gout of multiple joints. 

Following the September 2010 Board remand instructions, the Appeals Management Center (AMC) provided a letter with appropriate notice in September 2010, for reopening the cervical spine disorder claim. The September 2010 notice showed that the Veteran's claim was previously denied due to no current diagnosis of cervical spondylosis and no medical evidence showing that it developed in or due to service. The Board notes that the RO had previously denied the Veteran's claimed cervical spine disorder because there was no medical evidence showing that it developed in or due to service. In the October 2011 supplemental statement of the case, the AMC clarified that the Veteran's claim had previously been denied because the evidence did not support his claim that his cervical spine disorder developed due to service. The Board finds that the Veteran was not prejudiced by any confusion in the September 2010 notice letter, as the Veteran received clarifying notification of why his claim was previously denied in the October 2011 supplemental statement of the case. Additionally, the Veteran, through his representative, showed actual knowledge of why the cervical spine disorder claim was previously denied in the January 2012 written brief presentation. The Veteran's representative noted that reopening the claim rested on whether or not the Veteran's disabilities were caused by his military service. The Board thus finds that the Veteran was not prejudiced by any problems with his notice. 

The September 2010 letter also provided information on the VCAA duty to notify, which fully addressed all of the notice elements. The letter informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence. The letter documented that his service connection claim must be supported by evidence indicating a current disability, evidence that the injury or disease was incurred or aggravated during service, and medical evidence of a nexus between the current disability and the in-service injury or disease. It also documented that VA would seek to provide federal records and that it was his responsibility to support his claim with appropriate evidence, though VA would help him obtain records from any non-federal sources.
 
With respect to the Dingess requirements, the September 2010 letter also provided notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date. 

Any error in regards to the timing of the notices was cured by the readjudication of the claims in the October 2011 supplemental statement of the case. 

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103 and 38 C.F.R. § 3.159(b). The Board also notes that the Veteran has been represented by a service organization in this matter. See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) (holding that an appellant's representation by counsel "is a factor that must be considered when determining whether that appellant has been prejudiced by any notice error").  

Next, VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The Veteran has submitted evidence and statements. The RO has obtained identified medical records. In the absence of new and material evidence submitted by the claimant, the duty to assist is not triggered. See 38 U.S.C. § 5103A(d), (g); Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1353 (Fed.Cir. 2003) (Holding that VA need not provide a medical examination or medical opinion until a claim is reopened); Anderson v. Brown, 9 Vet. app. 542, 546 (1996) (Holding that unless the Veteran has submitted new and material evidence warranting the reopening of his claim, the duty to assist does not attach).

The Board also notes that there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim and that VA does not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead considers whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination. See Shade v. Shinseki, 24 Vet. App. 110, 117-118 (2010). In the present case, the new evidence would not trigger a need for a VA examination. The new evidence does not provide an indication that either of the claimed disorders or persistent or recurrent symptoms of a claimed disorder may be associated with the Veteran's service.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).





New and Material Evidence Claim

The Veteran contends that his claimed arthritis and gout of multiple joints and his cervical spine disorder developed due to service. In his February 2006 notice of disagreement, the Veteran reported that his arthritis and cervical spine disorder developed because he had to sleep on frozen ground during one of his weeks of basic training. 

Under applicable law, service connection is granted if the evidence establishes that coincident with his service, the Veteran incurred a chronic disease or injury, or had a preexisting injury permanently aggravated, in the line of duty of his active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for certain chronic diseases, including arthritis, when such disease is manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. If there is no showing of a chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). Service connection can also be found for any disease diagnosed after discharge, if the evidence establishes it was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection requires: (1) medical evidence of a current disability, (2) medical evidence, or lay testimony in some cases, that the injury or disease was incurred or aggravated during service, and (3) medical evidence of a nexus between the current disability and the in-service injury or disease. Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

At the time of the last final rating decisions in March 2003 for the cervical spine disorder claim, and in December 2004 for the arthritis and gout of multiple joints claim, the evidence of record included service treatment records. In March 1971, the service treatment records show that the Veteran complained of low back pain. During his examinations, including his January 1972 discharge examination, the Veteran did not complain of cervical spine or joint pain. The January 1972 examiner found the Veteran's spine and other musculoskeletal to be normal.  The examiner did not note any abnormal findings. In his January 1972 report of medical history, the Veteran denied arthritis or rheumatism, bone, joint, or other deformity, shoulder or elbow pain, and any kind of back trouble.

Medical records do not show treatment for either the disability claimed as arthritis and gout of multiple joints, or the disorder of the cervical spine for years following the Veteran's discharge from service. The report of a November 1975 VA examination found the Veteran's musculoskeletal system to be normal. 

In a March 1992 private medical record, Dr. P.L.J. noted that the Veteran reported right upper extremity pain after donating blood in October 1991. The Veteran also reported that he performed heavy lifting at work and regularly lifted fertilizer bags at that time. In an August 1993 VA medical record, the examiner found the Veteran to have widespread degenerative joint disease following the Veteran's complaints of discomfort that included for the knees, ankles and back. In an October 4, 1993 private history and physical, Dr. L.B. noted that the Veteran reported that a 180 pound container fell on his left neck area in November 1991 and that he sustained multiple cervical fractures and secondary radiculopathy following that injury. The examiner diagnosed the Veteran with cervical spondylosis and subsequent cervical fusion and gout. 

The Veteran also received a VA examination in July 1999. The VA examiner diagnosed the Veteran with chronic cervical and lumbosacral spine back pain. In an August 2000 VA examination, the VA examiner diagnosed the Veteran with multiple disorders, including bilateral shoulder pain with minimal degenerative changes.

Also of record at the time of the December 2004 rating decision for arthritis and gout of multiple joints, a September 2004 VA examiner found subjective complaints of painful joints with full range of motion. The examiner noted a history of gouty arthritis that was diagnosed after service and the examiner found no evidence of arthritis of the joints. The examiner also noted that there was a question of loss of motion with gouty attacks and decreased range of motion, but that he did not believe it to be related to the Veteran's military service. 

The Veteran also had submitted lay evidence reporting that he had pain in his joints. He provided several statements from himself. He also provided a September 2004 statement from his wife, M.L.A., who reported that the Veteran had chronic pain in all his joints.

The RO received the Veteran's petition to reopen the claim for service connection for arthritis and gout of multiple joints in July 2004. The RO also received the petition to reopen the claim for a cervical spine disorder in February 2005. In a May 2005 VA memorandum, the RO noted that it had lost the Veteran's February 2005 claim for arthritis.

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

New evidence is existing evidence not previously submitted to agency decision makers. Material evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

In evaluating an application to reopen a claim for service connection, the Board examines the evidence submitted since the last final disallowance of the claim. Evans v. Brown, 9 Vet. App. 273, 285 (1996). For purposes of the new and material evidence analysis, the credibility of the evidence is presumed. Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

Since the March 2003 rating decision for a cervical spine disorder, the RO received additional VA medical records and private medical records noting treatment for the cervical spine. Additionally, since the December 2004 rating decision, the RO also received additional VA and private medical records showing that the Veteran complained of joint pain.

In a March 2001 letter from VA medical provider J.R., NP, which the RO appears to have received in March 2005 based on the time stamps of the documents surrounding the letter, J.R. reported that the Veteran's current medical problems included diffuse osteoarthritis resulting in chronic pain. In an August 1999 private medical record from Scotland Memorial Hospital, received by the RO in September 2009, a medical provider found the Veteran to have arthritis and gout.

The RO associated additional VA medical records from the Fayetteville VA medical center, including some VA medical records from the 1990s that were received in March 2006. In a December 1993 VA medical record, the Veteran reported that he had pain in all his joints since 1991, when a 180 pound planter fell on him and caused a compression fracture of the cervical spine. The examiner found him to have cervical disease, status following a procedure. Other VA medical records generally show that the Veteran receives continuing treatment from VA for several disorders. In an April 2006 VA annual examination note, a VA medical provider noted that the Veteran had a medical history including gout and diffuse joint and muscle pain.

The RO also associated with the record additional Social Security Administration records that generally showed that the Veteran had a cervical spine disorder and received treatment for arthritis.
  
The Veteran also submitted additional lay evidence, including a May 2006 letter from his sister, S.A., reporting that the Veteran had chronic pain due to arthritis of all his joints. 

Although the evidence submitted since the last final decision regarding the cervical spine disorder (in March 2003), and the last final decision regarding the arthritis and gout of multiple joints, is new, in that it was not previously of record, the newly submitted evidence is not material.  Essentially the new records show only the presence of current and past findings of a cervical spine disorder and arthritis and gout of multiple joints. The fact that the Veteran had both a cervical spine disorder and arthritis and gout of multiple joints at the time of the prior rating decisions was already of record.  To this extent it is redundant of evidence already on file, and it is not material.  To be "material" it would have to go toward one of the unestablished factors in the claim. Essentially, it would have to be evidence showing that the Veteran had a cervical spine disorder or arthritis and gout of multiple joints in service, or it would be evidence that would otherwise link either currently diagnosed disorders with service. Here, none of the newly associated evidence received since either the March 2003 rating decision or the December 2004 rating decision has provided any medical evidence showing an in-service incurrence or aggravation for either claimed disorder. Likewise the evidence received since the respective final rating decisions do not provide an etiological link between a claimed diagnosed disorder and service.

The newly submitted medical evidence only demonstrates what was previously known, that the Veteran has a current cervical spine disorder and arthritis and gout of multiple joints and that he receives treatment for those disorders. Additionally, new lay statements supporting the Veteran's claim of an in-service injury are redundant of the Veteran's earlier statements indicating that he developed such disorders in service. Such statements are duplicative of evidence that was already of record and they do not provide competent medical evidence supportive of his claim. 

The evidence received since either the March 2003 rating decision for a cervical spine disorder or the December 2004 rating decision for arthritis and gout of multiple joints does not contain credible medical evidence indicating that the Veteran has either a cervical spine disorder or arthritis and gout of multiple joints related to service. The additional evidence received is not "material" since it does not relate to an unestablished fact necessary to substantiate either of his service connection claims. As previously noted, the Board has considered the applicability of Shade v. Shinseki, in the present claim. The new evidence received by VA since the final rating decisions does not relate to the unestablished elements of in-service incurrence or aggravation, nor does it relate to the unestablished elements of a link to service for either claim. VA has not received any evidence showing that a current cervical spine disorder or arthritis and gout of multiple joints developed in service or is related to service. Accordingly, the Board finds that the claims for service connection for a cervical spine disorder and arthritis and gout of multiple joints shall not be reopened

  
ORDER

New and material evidence having not been submitted, the application to reopen the claim for entitlement to service connection for arthritis and gout of multiple joints is denied.

New and material evidence having not been submitted, the application to reopen the claim for entitlement to service connection for a cervical spine disorder, including cervical spondylosis, is denied.


____________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


